Citation Nr: 1531341	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC) benefits.

2.  Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to November 1974, and died in January 2001.  The appellant seeks status as the surviving spouse of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was remanded in August 2012 and September 2014 to afford the appellant a videoconference hearing per her request.  She thereafter testified before the undersigned Veterans Law Judge in May 2015.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  A February 2003 RO decision denied entitlement to DIC benefits; the appellant did not appeal, nor was new and material evidence received within one year of that decision.
2.  The evidence received more than one year since the February 2003 RO decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for entitlement to DIC benefits.

3.  The appellant and the Veteran were married from September 1982 to March 1995, when they divorced.

4.  The Veteran died in January 2001.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the previously denied claim of entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing eligibility for DIC benefits are not met.  38 U.S.C.A. §§ 101, 103, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205, 3.206 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

To the extent that there may be any deficiency of notice or assistance regarding the claim to reopen, there is no prejudice to the appellant in proceeding with adjudication, given the favorable nature of the Board's decision herein.  Thus, any error in notice or assistance in this regard is harmless.  

Regarding the merits decision, the determinative facts in this case are not in dispute.  Therefore, the law, and not the underlying facts or development of the facts, is dispositive.  As such, the VCAA and implementing regulations concerning notice and assistance do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In any event, as discussed below, the Board is denying the appellant entitlement to recognition as the Veteran's surviving spouse for VA purposes.  As such, the appellant does not have standing as a claimant, and remand of the case to provide the appellant with VCAA notice or for further development would not possibly result in the provision of new information to substantiate the appellant's claim and is therefore unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  The appellant has had ample opportunity to submit evidence to substantiate her claim for recognition as the Veteran's surviving spouse for VA benefits purposes, including during her personal hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the appellant is entitled to recognition as the Veteran's surviving spouse, and therefore no further notice or assistance is necessary in this case.  

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied entitlement to DIC in a February 2003 administrative decision, finding that the appellant could not be recognized as the surviving spouse for purposes of DIC.  The appellant did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the February 2003 decision became final.  See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received more than one year since the February 2003 denial includes statements from the appellant's friends and family members who attested to the continuous nature of the relationship between the Veteran and Appellant, as well as the appellant's May 2015 Board hearing testimony.  As noted above, the lay statements are presumed credible for the purpose of determining whether the claim should be reopened.  For these reasons, the Board finds that the additional evidence received since the February 2003 decision is new and material to reopen entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC.  38 C.F.R. § 3.156.

DIC

The appellant asserts that she is entitled to DIC as the surviving spouse of the Veteran. 

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014) (emphasis added).

The facts in this case are not in dispute.  The appellant has acknowledged that she and the Veteran divorced in 1995 and she was not married to him at the time of his death in 2001.  See Board Hearing Transcript (Tr.) at 3.

However, the appellant believes she is entitled to recognition as his surviving spouse because his physical and mental abuse of her was the reason she divorced him.  The appellant has provided testimony, lay statements from friends and family, and a statement from her treating psychiatrist, who all attest to the Veteran's mental and physical abuse of the appellant throughout their marriage.  See generally April 2015 Board hearing transcript; see also statements dated October 2002, January 2011, March 2011, September 2011.  

The appellant also asserts that she and the Veteran maintained a relationship until his death.  Specifically, the Veteran provided her and her daughter with monetary support following the divorce, and she assisted the Veteran in his care following his illness in March 2000.  The Veteran stayed with the appellant and her daughter for a week in March 2000, and during that time, the Veteran and the appellant began a new relationship and discussed their intent to remarry.

Although the appellant has introduced credible evidence concerning her lack of fault in her divorce from the Veteran, such does not overcome the plain meaning of the law.  A valid marriage at the time of the Veteran's death is the basic prerequisite to attain surviving spouse status, without exceptions.  See Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. Apr. 2015) (former spouse of deceased veteran, who was not married to veteran at time of his death, was not entitled to dependency and indemnity, notwithstanding fact that her divorce from veteran was based on abuse).  

Nor does the appellant's testimony regarding their continued relationship and intent to remarry prior to the Veteran's death overcome the plain meaning of the law.  As a predicate matter, the appellant cannot be considered the Veteran's common law spouse at the time of his death.  For purposes of VA benefits, the validity of a marriage is determined "according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C.A. § 103(c) ; 38 C.F.R. §3.1(j).  However, the state of Georgia only recognizes common law marriages that were created before January 1, 1997.  See OGCA § 19-3-1.1.  Here, the appellant does not assert, and the record does not otherwise reflect, that she and the Veteran entered into a valid common law marriage between the time of their March 1995 divorce and January 1, 1997.  To the contrary, during this period the Veteran submitted proof of their divorce in order to remove the appellant as a dependent from his compensation award, referring to the appellant as his "ex-wife."  See March 1995 Statement in Support of Claim.

Further, the appellant and the Veteran cannot be considered to have reestablished a "deemed valid" marriage for VA purposes after their divorce.  Where an attempted marriage is invalid by reason of legal impediment, it may be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 C.F.R. § 3.52.  The determination regarding knowledge of a legal impediment is viewed in terms of "what the appellant's state of mind was at the time that the invalid marriage was contracted."  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary.  38 C.F.R. § 3.205(c).  

While a state's failure to recognize common law marriage would constitute a legal impediment to such a marriage for purposes of 38 U.S.C.A. § 103(a), the "deemed valid" marriage provisions are inapplicable in the appellant's case because even if she did attempt to enter into a marriage with the Veteran after their divorce, she and the Veteran did not live together continuously from the date of the attempted marriage until his date of death.  The Veteran's 2001 Death Certificate lists a different address from that of the appellant on her initial July 2002 application for DIC benefits.  In her September 2002 and December 2010 VA Forms 21-4170, Statement of Marital Relationship, the appellant specifically indicated that she and the Veteran lived together as husband and wife from September 1982 to April 1995, and then again for "various times" over the years until May 2000.  Additionally, VA Forms 21-4147, Supporting Statement Regarding Marriage, of record completed in 2002 and 2011 similarly indicate that any cohabitation between the Veteran and the appellant ceased in May 2000.  Therefore, per the appellant's own admission, she and the Veteran had not been cohabitating for over seven months at the time of the Veteran's death in January 2001.  Moreover, the appellant acknowledged their lack of cohabitation in her November 2010 notice of disagreement, when she stated that she could not locate any legal requirement that she and the Veteran must be living together at the time of death.  Accordingly, based on the above, the appellant cannot establish a "deemed valid" marriage for purposes of VA death benefits.

The Board is deeply sympathetic to the appellant, particularly in light of her personal testimony and lay statements.  However, because the appellant and the Veteran were divorced, the exception regarding marital misconduct does not apply.  Moreover, because the appellant and the Veteran did not live together continuously until the date of the Veteran's death in 2001, her statements concerning a subsequent intent to remarry is not sufficient to deem the marriage valid for VA purposes.  As the appellant cannot be considered a surviving spouse for VA purposes, she is not eligible for DIC benefits, and her claim must be denied.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104; 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205.


ORDER

New and material evidence having been received, the claim of entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits is reopened.
 
Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


